Opinion issued March 8, 2007.











 





In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00039-CV



IN RE AIR STARTER COMPONENTS, INC., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, Air Starter Components, Inc., challenges the trial
court's (1) November 3, 2006 order denying Air Starter Components, Inc.'s motion to compel
production of unredacted or complete Encase images of hard drives and corporate records.
	We deny the petition for writ of mandamus.
 PER CURIAM


Panel consists of Justices Taft, Alcala, and Hanks. 
1.               --